Not for Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3


          United States Court of Appeals
                         For the First Circuit
                      ________________
No. 05-1410
                              ANGELA STINSON
                          Plaintiff, Appellant,

                                       v.

                SIMPLEXGRINNELL LP, a Corporation,
                        Defendant, Appellee.
                       _____________________

          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE
           [Hon. D. Brock Hornby, U.S. District Judge]
                    ________________________

                               Before
                        Boudin, Chief Judge,
                       Selya, Circuit Judge,
               and Schwarzer,* Senior District Judge.
                         ____________________

          Guy D. Loranger with whom Nichols, Webb & Loranger was
on brief for appellant.
          Mark Diana with whom Ogletree, Deakins, Nash, Smoak &
Stewart, P.C., Peter Bennett and The Bennett Law Firm, P.A. were
on brief for appellee.




                             October 21, 2005




     *
      Of the    Northern       District      of     California,      sitting   by
designation.
               Schwarzer,       Senior    District    Judge.      Plaintiff     Angela

Stinson       appeals    from    the     judgment    dismissing    her    action   for

retaliation in violation of the Maine Human Rights Act (“MHRA”).

The District Court, having granted leave to amend Stinson’s initial

complaint, granted defendant SimplexGrinnell’s Federal Rule of

Civil       Procedure    Rule    12(b)(6)    motion    to   dismiss      the   amended

complaint, holding that Stinson had failed to state a claim.                       For

the reasons stated, we affirm.1

                        FACTUAL AND PROCEDURAL BACKGROUND

               Stinson’s initial complaint stated that she was employed

by SimplexGrinnell as a service sales representative.                    She alleged

that on April 9, 2003, she sent an email to her district manager



        1
       We note certain facial deficiencies in Stinson’s pleadings
regarding diversity jurisdiction. First, Stinson failed to allege
an amount in controversy in excess of the requisite jurisdictional
amount under 28 U.S.C. § 1332(a). Second, Stinson alleged that she
is a resident of Maine, rather than a citizen, as required by
28 U.S.C. § 1332(a).      Finally, she sued SimplexGrinnell as a
limited partnership but failed to allege that none of the members
of the partnership are citizens of Maine. While subject matter
jurisdiction deficiencies cannot be waived by the parties, the
court may hold the parties to any admissions of jurisdictional
facts made in the course of litigation. SimplexGrinell concedes in
its brief that the amount in controversy at the time of
commencement exceeds $75,000 and that Stinson is a citizen of
Maine.    Moreover, it describes itself as a Delaware limited
partnership.    Although that does not completely satisfy the
technical requirements applicable to jurisdiction over a limited
partnership, the parties have given no indication of the existence
of a limited partner with Maine citizenship. We therefore amend
Stinson’s complaint pursuant to 28 U.S.C. § 1653. See Odishelidze
v. Aetna Life & Cas. Co., 853 F.2d 21, 24-25 (1st Cir. 1988); see
also Snell v. Cleveland, Inc., 316 F.3d 822, 828 (9th Cir. 2002).


                                            -2-
complaining about the unprofessional conduct of her supervisor,

Joseph Correia (“Correia”). In this email, Stinson complained that

Correia took favorable accounts away from her, that he spoke to her

in an unfavorable tone, and that he screamed at the staff.               She

alleges that she received a written warning in response to her

email, and that Correia screamed and swore at her in a subsequent

meeting.      Following an investigation of her email, SimplexGrinnell

terminated her, finding that employees were intimidated and afraid

of her.

              Stinson   filed   a   complaint   against    SimplexGrinnell,

alleging that she was fired for complaining about a hostile work

environment and arguing that such retaliatory action was illegal

under   the    MHRA.     SimplexGrinnell    moved   to    dismiss   Stinson’s

complaint under Federal Rule of Civil Procedure 12(b)(6).                  In

opposing SimplexGrinnell’s motion, Stinson requested permission to

amend her complaint, which the District Court granted.              In doing

so, however, the court stated:        “Maine’s Human Rights Act does not

protect employees from (or forbid retaliation based on opposition

to) all hostile work environments, only those where the hostility

proceeds from one of the prohibited characteristics (such as sex)

. . . . I will wait to see if the plaintiff, consistent with

Federal Rule of Civil Procedure 11(b), alleges activity that states

a claim.”

              Stinson then filed her amended complaint, which contained


                                      -3-
the following factual allegations:

     14.   Prior to the above incident, Correia frequently
     screamed and cursed at the Plaintiff. He did not treat
     similar male employees in a similar manner.

     15. Because of Correia’s abuse and creation of a hostile
     environment, in November of 2003, Plaintiff called
     Defendant’s employee Concern Line to complain about
     Correia. During the phone call, Plaintiff specifically
     complained   Correia   had   created   a   hostile   work
     environment. Plaintiff [sic] complaint to Defendant of
     the hostile work environment was made in good faith
     belief that he had created a hostile environment based on
     her sex and she communicated her complaint to Defendant
     in good faith.

     . . .

     21. When speaking to Plaintiff, Correia would frequently
     raise his voice or yell at her. He did not treat male
     workers in a similar manner.

The amended complaint then stated her claim under the MHRA in the

following terms:

     32. In November of 2003, Plaintiff complained in good
     faith to Defendant that her supervisor, Joseph Correia,
     was subjecting her to a hostile work environment.
     Plaintiff communicated the complaint to Defendant in good
     faith and truly believed that she had been the victim of
     a hostile environment.

             The   District   Court   concluded     that    though   Stinson’s

amended   complaint      contained     references      to    alleged    sexual

harassment,    she   failed   to   allege    that   she    complained   to   her

employer about a sexually hostile environment and thus “still

fail[ed] to allege activity that states a claim for retaliation

under the Main Human Rights Act.”           The court considered Stinson’s

careful phrasing of the amended complaint as intentional, given its


                                      -4-
prior   reference    to    the    strictures      of    Federal   Rule     of   Civil

Procedure 11, and because Stinson had ample opportunity to cure the

deficiency    in   her    pleading,   the    court       dismissed    the   action.

Stinson now appeals the court’s judgment.

                                   DISCUSSION

           “This court applies a de novo standard of review to a

district court’s allowance of a motion to dismiss.” Martin v.

Applied Cellular Tech., Inc., 284 F.3d 1, 5 (1st Cir. 2002)

(citing TAG/ICIB Servs., Inc. v. Pan Am. Grain Co., 215 F.3d 172,

175 (1st Cir. 2000)).       We accept as true “the well-pleaded factual

allegations   of    the    complaint,      draw   all    reasonable       inferences

therefrom in the plaintiff’s favor and determine whether the

complaint, so read, sets forth facts sufficient to justify recovery

on any cognizable theory.”         Martin, 284 F.3d at 6.            However, when

it appears certain that the plaintiff would not be entitled to

relief even when allegations are viewed in the light most favorable

to her, dismissal is appropriate.              See In re Colonial Mortgage

Bankers Corp., 324 F.3d 12, 15 (1st Cir. 2003) (affirming the

allowance of a motion to dismiss when “the plaintiff’s factual

averments hold out no hope of recovery on any theory adumbrated in

its complaint”).

           To establish a prima facie case of retaliation under the

MHRA,   Stinson    “must   show    that:    (1)    she    engaged    in   protected

activity; (2) her employer thereafter subjected her to adverse


                                      -5-
employment action; and (3) a causal link existed between the two

events.”    Bowen v. Dep’t of Human Serv., 606 A.2d 1051, 1054 (Me.

1992); see Bishop v. Bell Atl. Corp., 299 F.3d 53, 58 (1st Cir.

2002).2     Specifically, to satisfy the third prong of this prima

facie test, Stinson “must present sufficient evidence to raise an

inference that her protected activity was the likely reason for the

adverse action and must show that her employer was aware that she

was engaged in the protected activity.”               Bowen, 606 A.2d at 1054

(emphasis added); see also King v. Town of Hanover, 116 F.3d 965,

968 (1st Cir. 1997); Oakstone v. Postmaster Gen., 332 F. Supp. 2d

261, 268 (D. Me. 2004). Courts have consistently held the failure

to   make   a   showing    of   causation   to   be    a   fatal   defect   in   a

retaliation claim.        See Star v. Indiana Dep’t Of Transp., 344 F.3d

720, 727 (7th Cir. 2003) (citing Miller v. Am. Family Mut. Ins.

Co., 203 F.3d 997, 1008 (7th Cir. 2000) (“An employee can honestly

believe she is the object of discrimination, but if she never

mentions it, a claim of retaliation is not implicated, for an

employer cannot retaliate when it is unaware of any complaints.”));

Watts v. Kroger Co., 170 F.3d 505, 512 (5th Cir. 1999); Galdieri-


      2
       The Supreme Court of Maine has stated that “the Maine
legislature by adopting provisions that generally track the federal
antidiscrimination statutes intended the courts to look to the
federal case law to provide significant guidance in the
construction of our statute.” Maine Human Rights Comm’n v. City of
Auburn, 408 A.2d 1253, 1261 (Me. 1979) (internal quotation marks
omitted).   Therefore, cases discussing Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e-3(a), may be applied in
adjudications under the MHRA. See Bowen, 606 A.2d at 1054-55.

                                      -6-
Ambrosini v. Nat’l Realty & Dev. Corp., 136 F.3d 276, 292 (2d Cir.

1998); Wiehoff v. GTE Directories Corp., 61 F.3d 588, 597-98 (8th

Cir. 1995).

            Stinson summarizes her argument on appeal so as to

attempt to avoid the controlling law.          She states in her brief that

“she told the employee hot line of Correia’s abusive behavior; that

he did not treat the male salesmen in a similar manner and that

Correia’s   behavior    was    based    on   her    gender.”    This   artful

circumlocution finds no support in her complaint, which carefully

avoids alleging that she complained to her employer of a hostile

work environment based on gender.            Stinson argues that the Court

could   infer   that   she    communicated     to   her   employer   that   her

complaints of a hostile environment were based upon her sex or

gender. But it hardly would be reasonable to draw an inference to

supply an essential element of Stinson’s case omitted from her

complaint after the District Court had warned her that the omission

would be fatal. See In re Colonial Mortgage Bankers Corp., 324 F.3d

at 15; see also Martin, 284 F.3d at 6. This Circuit has held that

     minimal requirements [of notice pleading] are not
     tantamount to nonexistent requirements. The threshold
     may be low, but it is real--and it is the plaintiff's
     burden to take the step which brings his case safely into
     the next phase of the litigation. The court need not
     conjure up unpled allegations or contrive elaborately
     arcane scripts in order to carry the blushing bride
     through the portal.




                                       -7-
Gooley v. Mobil Oil Corp., 851 F.2d 513, 514 (1st Cir. 1988).3

          We conclude that Stinson’s factual allegations “hold out

no hope of recovery on any theory adumbrated in [her] complaint.”

In re Colonial Mortgage Bankers Corp., 324 F.3d at 15.

                           CONCLUSION

     The judgment is affirmed.




     3
        Materials beyond the amended complaint also fail to
demonstrate that Stinson registered a complaint of sex or gender-
based hostility. Stinson suggests that a memo summarizing her call
to an employee concern line demonstrates sufficient allegations of
a sexually hostile environment.    However, Stinson’s second-hand
account of a single incident involving an employee (not Correia)
and a customer lacks sufficient significance to demonstrate the
presence of a sexually hostile workplace environment.          The
incident’s placement in the memo as the final specific complaint,
following numerous other complaints unrelated to sex or gender,
further mitigates its relevance.

                                 -8-